Filed:   February 12, 2009

                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT


                            No. 02-4908
                            (CR-01-627)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JOHNNY LEE GORE, a/k/a Manager,

                Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed November 7, 2008, as

follows:

     On page 3, second line of opinion text, the phrase “multiple

controlled substances” is deleted and replaced with the word

“cocaine.”



                                         For the Court - By Direction



                                            /s/ Patricia S. Connor
                                                    Clerk
                              ON REHEARING

                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-4908



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHNNY LEE GORE, a/k/a Manager,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-01-627)


Submitted:   August 7, 2008                  Decided:   November 7, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


James Arthur Brown, Jr., LAW OFFICES OF JIM BROWN, PA, Beaufort,
South Carolina; Michael S. Seekings, LEATH, BOUCH & CRAWFORD, LLP,
Charleston, South Carolina, for Appellant. Thomas Ernest Booth,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Robert
Claude Jendron, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina; Rose Mary Sheppard Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Johnny Lee Gore was convicted by a jury of conspiracy to

possess with intent to distribute cocaine in violation of 21 U.S.C.

§     841(a)(1)     (2000).        Gore   was   sentenced    to    360   months’

imprisonment. On direct appeal, we affirmed. See United States v.

Gore, 102 F. App’x 292 (4th Cir. 2004) (unpublished).                    We also

denied Gore’s motion for permission to file a pro se supplemental

brief in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

Following its decision in United States v. Booker, 543 U.S. 220

(2005), the Supreme Court of the United States vacated the judgment

and remanded the case to this court for further consideration. See

Gore v. United States, 543 U.S. 1181 (2005).

             On remand, we vacated Gore’s sentence and remanded for

further proceedings in light of Booker. See United States v. Gore,

195    F.   App’x   145   (2006)    (unpublished).*     In   the    unpublished

opinion, we found that while resentencing was required owing to

statutory Booker error at the original sentencing, see United

States v. White, 405 F.3d 208, 216-17 (4th Cir. 2005), no Sixth

Amendment error occurred because Gore was a career offender.

             In August 2007, we granted Gore’s petition for rehearing,

in which he contended the career offender finding was erroneous.



       *
      In the same unpublished opinion, we also vacated the sentence
and remanded for resentencing in light of Booker in the case of
Gore’s co-appellant, Vander Moore Gore. The portion of the opinion
pertaining to Vander Moore Gore remains unaffected.

                                          3
Therefore, although we again vacate Gore’s sentence and remand the

case for resentencing, we do so for an additional reason.

           In Booker, the Supreme Court held that when a defendant

is sentenced under a mandatory guidelines scheme, “[a]ny fact

(other than a prior conviction) which is necessary to support a

sentence exceeding the maximum authorized by the facts established

by a plea of guilty or a jury verdict must be admitted by the

defendant or proved to a jury beyond a reasonable doubt.”             543 U.S.

at 224.    Thus, error under the Sixth Amendment occurs when the

district   court   imposes    a   sentence    greater   than    the   maximum

permitted based on facts found by a jury or admitted by the

defendant.   Id.

           Subsequently, in United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005), we held that a sentence imposed under the

pre-Booker mandatory sentencing scheme that was enhanced based on

facts found by the court, not found by a jury or admitted by the

defendant,   constitutes     plain   error.     That    error   affects   the

defendant’s substantial rights and warrants reversal under Booker

when the record does not disclose what discretionary sentence the

district court would have imposed under an advisory guidelines

scheme. Hughes, 401 F.3d at 546-56. We directed sentencing courts

to calculate the appropriate guideline range, consider that range

in conjunction with other relevant factors under the guidelines and

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008), and impose a


                                     4
sentence.     See also Gall v. United States, 128 S. Ct. 586, 596

(2007).      If the district court imposes a sentence outside the

guideline range, the court should state its reasons for doing so.

Gall, 128 S. Ct. at 597.            Hughes also recognized “that after

Booker, there are two potential errors in a sentence imposed

pursuant to the pre-Booker mandatory guidelines regime: a Sixth

Amendment error, which Hughes raised, and an error in failing to

treat the guidelines as advisory, which Hughes did not raise.”

Hughes, 401 F.3d at 552.

             In   addition   to   the   plain   error   at   Gore’s   original

sentencing attributable to failing to treat the guidelines as

advisory, an error that we found affected Gore’s substantial

rights, we now find that the Sixth Amendment was violated because

Gore was sentenced to a greater term of imprisonment than the

maximum permitted based on facts found by a jury or admitted by

Gore. At sentencing, the district court declined to expressly find

Gore was a career offender because it believed the finding would

not have affected Gore’s sentencing guidelines range of 360 months

to life imprisonment. However, Gore admitted to responsibility for

141 kilograms of powder cocaine, translating to a base offense

level   of   thirty-six.      See   U.S.    Sentencing   Guidelines     Manual

(“USSG”) § 2D1.1(c)(2).       Gore denied the factual basis for a two-

level firearm enhancement, which was never found by the jury beyond

a reasonable doubt.      Based on an allowable total offense level of


                                        5
thirty-six and a criminal history category of III, the maximum

sentence permitted based on facts found by a jury or admitted by

Gore was 235 to 263 months’ imprisonment under the then-mandatory

sentencing guidelines.   See USSG Ch. 5, Pt. A (sentencing table).

Thus, resentencing is required in light of Booker and its progeny.

           Finally, in a submission filed pursuant to Fed. R. App.

P. 28(j), Gore contends that his 360-month sentence was also

erroneous in light of Kimbrough v. United States, 128 S. Ct. 558

(2007), because his offense level calculation was based in part on

a finding that he was responsible for 1.5 kilograms of crack

cocaine.   On remand, the district court will be able to consult

Kimbrough and other applicable post-Booker caselaw in fashioning an

appropriate sentence.

           Accordingly, we affirm Gore’s conviction for the reasons

set forth in our 2004 opinion addressing that appeal.    We vacate

Gore’s sentence and remand for further proceedings in light of

Booker. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                      VACATED AND REMANDED IN PART




                                 6